Citation Nr: 1020655	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability.

2.  Entitlement to service connection for a respiratory 
disability, to include as secondary to a cardiac disability.

3.  Entitlement to service connection for scars, secondary to 
a cardiac disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for a cardiac disability, a respiratory 
disability, and scars.

In April 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of service connection for hypertension has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

The Veteran contends that he developed his current cardiac 
disability in service.  The Veteran also claims service 
connection for a respiratory disability and surgical scars, 
secondary to the cardiac disability.

The service medical records show that on entrance examination 
the Veteran's blood pressure was 160/80.  The examiner 
diagnosed moderate hypertension with low diastolic pressure.  
On separation examination in October 1952, the Veteran's 
blood pressure was 160/80.  The examiner diagnosed a systolic 
apical murmur, heard after exercise and on expiration.  The 
examiner noted that it was asymptomatic and probably 
functional.  

After service, a private medical report in November 1979 
recorded a medical history of heart murmur.  In April 1996, a 
clinician indicated that the Veteran's heart revealed a grade 
3/6 regurgitant systolic murmur at the apex, which radiated 
to the left axial.  The clinician noted that the Veteran had 
a chronic heart murmur for many years.  A May 1997 clinical 
report shows complaints of shortness of breath and a finding 
of prominent systolic murmur.  No acute cardiopulmonary 
disease was noted.  Clinical treatment notes in June 2001 
disclosed mitral regurgitation due mitral valve prolapse and 
congestive heart failure that lead to mitral valve 
replacement in July 2001.  Private treatment records after 
2007 show findings of a lung nodule, mild exertional chest 
pressure, and fatigue, along with diagnoses of atrial 
fibrillation, mitral regurgitation due to mitral valve 
prolapse, dyspnea, and hypertension.  

The Board finds that a VA examination would be useful to 
determine whether the Veteran's current heart disability, 
status post-mitral valve replacement with onset atrial 
fibrillation, is related to service, to include the systolic 
apical murmur diagnosed on separation from service.  
Accordingly, the Board finds that an examination to determine 
the nature and etiology of any current heart disability is 
needed.  38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Additionally, the Veteran's hearing testimony suggests that 
there may be outstanding treatment records, to include from 
the Mayo Clinic.  On remand, the Veteran should be asked to 
either provide the records or to submit a release form so VA 
can request the records. 

With respect to the claims of service connection for a 
respiratory condition and a scar as secondary to a heart 
condition, status post-mitral valve replacement with onset 
atrial fibrillation, the Board finds that those claims are 
inextricably intertwined with the Veteran's pending claim for 
service connection for a heart condition, as the resolution 
of that claim might have bearing upon the claims of secondary 
service connection.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claims on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any 
outstanding private treatment records 
pertinent to any of the claims on appeal 
from any providers, to include the Mayo 
Clinic.  After the appropriate releases have 
been signed, all reported private treatment 
records should be requested. 

2.  Schedule the Veteran for a VA 
cardiovascular examination to ascertain the 
nature and etiology of any current 
cardiovascular disability.  The claims 
folder should be reviewed by the examiner 
and that review should be noted in the 
examination report.  The examiner should 
include a complete rationale for each 
opinion expressed.  Specifically the 
examiner should provide the following 
information: 

a)  Diagnose all current cardiovascular 
disorders. 

b)  Determine whether it is at least as 
likely as not (50 percent or greater 
probability) that any current 
cardiovascular disorder, to include any 
heart murmur, is related to service or 
developed during service or within one 
year after the Veteran's discharge from 
service in October 1952.  The examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  In addition, the examiner is 
asked to comment on the significance of 
the reported systolic apical murmur 
noted in the service medical records, 
and findings of hypertension. 

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

